         Case 1:17-cr-00548-PAC Document 269 Filed 01/24/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 24, 2020
Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government writes in response to the defendant’s letter, dated January 17, 2020, in
which the defendant complains that he is unable to conduct meaningful investigation into witnesses
from the Central Intelligence Agency (the “CIA”) based on classification rules. The defendant’s
letter was first time that the Government had heard of the issue. The Government has now
consulted with the CIA, and, to be clear, the Government or the CIA do not object to the defense,
for example, conducting Internet searches for the witnesses’ names. The only limitation that the
Government believes is appropriate is that the defense should not conduct these searches in a way
that specifically ties the witnesses’ name to their employment at the Agency. Thus, to use the
example provided by defense counsel today, the defense could take a witness’s name that was
provided in classified discovery and conduct public records searches. Moreover, the Government
also notes that it already has provided the defense with information from the witnesses’ personnel
files that pertain to, for example, mishandling of classified information or violation of CIA
policies.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:                /s/
                                                      David W. Denton, Jr.
                                                      Sidhardha Kamaraju
                                                      Matthew Laroche
                                                      Assistant United States Attorneys
                                                      Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
